                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,

      v.                                               Case No. 18-CR-144

ALBERT GOLANT, aka Alex Golant,

                    Defendant.


                 UNITED STATES’ SENTENCING MEMORANDUM


      The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Laura S. Kwaterski, Assistant United

States Attorney, respectfully submits this memorandum in advance of the defendant’s

August 5, 2019 sentencing.

      Over the course of several years and while he was on federal supervised release for

a prior fraud conviction, Golant orchestrated and engaged in a sophisticated Ponzi scheme

through which he obtained at least $30 million from at least 40 different victims. Golant

obtained the funds from third parties by representing that the funds would be used to

purchase specific luxury vehicles. Instead, Golant converted the funds to his own use. He

used the funds to support his lavish lifestyle and maintain his wealthy image—including

flying across the country in private jets to engage in high-stakes gambling at exclusive,

luxury casinos, and living in his luxury 10,000 square foot home that was rented for $7,500

a month. Golant also used the funds to pay off prior gambling debts, to pay professional




           Case 2:18-cr-00144-PP Filed 08/02/19 Page 1 of 10 Document 40
gamblers to gamble on his behalf, and to attempt to sustain his luxury vehicle export

businesses by using client funds to pay off prior loans, and using one client’s funds to

satisfy obligations due and owing to his other clients.

          In the end, the result of Golant’s egregious and aggravated conduct, which was

fueled by his desire to lead an extravagant and wealthy lifestyle, left at least 22 victims

with a net loss of approximately $17.8 million and the United States with a tax loss of

approximately $5.4 million. The purpose of this sentencing memorandum is to highlight

aspects of Golant’s conduct and history beyond what is included in the lengthy

presentence report (PSR), including Golant’s lengthy history of defrauding his clients and

investors of millions while personally enriching himself, leading an extravagant lifestyle,

and feeding his high-stakes gambling habit. For the reasons set forth herein, which will be

expounded upon at the sentencing hearing, the United States is respectfully requesting

that this Court impose a sentence of imprisonment of 156 months’ imprisonment (13

years).

          I.      ARGUMENT

          The sentence this Court imposes should be sufficient, though not greater than

necessary, to reflect the seriousness of the offense, promote respect for the law, adequately

punish the crimes committed, deter other criminal conduct, protect the public from the

defendant and provide for any particularized needs of the defendant.                   18 U.S.C.

§ 3553(a)(2). In determining the appropriate sentence, this Court must consider each of

the factors set forth in 18 U.S.C. § 3553(a). United States v. Harris, 490 F.3d 589, 593 (7th Cir.

2007). In addition to the goals outlined above, these factors include the nature and

                                                2

               Case 2:18-cr-00144-PP Filed 08/02/19 Page 2 of 10 Document 40
circumstances of the offense and the history and characteristics of the defendant; the kinds

of sentences available; the Sentencing Guidelines range; the policy statements of the

Sentencing Commission pursuant to Title 28, United States Code, Section 994(a)(1); the

need to avoid unwarranted disparities among similarly situated defendants; and the need

to provide restitution to the victims. 18 U.S.C. § 3553(a).

       Put simply, courts should impose sentences that take a holistic view of a defendant’s

characteristics and conduct, as well as the impact of that conduct on the community. In

doing so, “a judge may appropriately conduct an inquiry broad in scope, largely unlimited

as to the kind of information he may consider, or the source from which it may come.”

United States v. Jones, 635 F.3d 909, 917 (7th Cir. 2011) (quoting United States v. Tucker, 404

U.S. 443, 446 (1972)). This principle is echoed in 18 U.S.C. § 3661, which states that “[n]o

limitation shall be placed on the information concerning the background, character, and

conduct of a person convicted of an offense which a court of the United States may receive

and consider for the purpose of imposing an appropriate sentence.” See also 18 U.S.C.

§ 3553(a)(1) (directing consideration of the “history and characteristics of the defendant”).

“The facts that a sentencing judge finds in determining what sentence to impose—such

facts as the defendant’s criminal history, his cooperation or lack thereof in the

government’s investigation, and his remorse or lack thereof—need be found only by a

preponderance of the evidence.” United States v. Horne, 474 F.3d 1004, 1006 (7th Cir. 2007).

       The United States submits that a sentence of 13 years imprisonment would most

appropriately account for the factors set forth in Section 3553(a)—specifically, the nature




                                              3

          Case 2:18-cr-00144-PP Filed 08/02/19 Page 3 of 10 Document 40
and circumstances of the offenses of conviction, promoting respect for the law, providing

specific deterrence, and protecting the public from Golant.

        A.      The Nature and Circumstances of the Charged Offenses

        Golant’s scheme to defraud had a profoundly negative impact on its victims. As

the Guidelines calculations reflect, Golant’s bank and wire fraud scheme harmed far more

than 10 victims (at least 40), resulted in a loss that far exceeded $9.5 million (approximately

$17.8 million), and included a loss of over $1 million from financial institutions (at least $3

million). Multiple victims stated that being duped by Golant’s elaborate fraudulent

scheme may end up costing them their livelihoods and businesses. The victim letters

attached to the PSR and victim impact statements that the Court will hear at sentencing

will highlight the extreme suffering that Golant caused.

        Golant’s conduct was aggravated not only because he stole an outrageous amount

of money, but because he stole it over a long period of time. This was not one bad decision.

Rather, fraudulent and deceptive conduct was Golant’s lifestyle—his career choice. He

engaged in a course of deceptive conduct that occurred literally day-in and day-out for

many years. Golant had to lie in order to trick investors and lenders into investing, and he

had to lie and engage in deception to maintain his current clients. Golant manipulated

wire transfers to lull unsuspecting clients into believing that he had in fact purchased a

specific luxury vehicle as promised, when he knew that that vehicle had already been

exported or that he had promised to sell the same vehicle to multiple clients at the same

time.   Golant knowingly obtained fraudulent titles for vehicles and directed others to

manipulate and “flip” titles, by putting false mileage numbers on the titles, forging

                                              4

             Case 2:18-cr-00144-PP Filed 08/02/19 Page 4 of 10 Document 40
signatures, and knowingly and fraudulently obtaining titles for cars that he knew had

already exported. Golant created numerous false and fraudulent documents that he sent

to his victims when they started asking questions about their investments. For example,

Golant provided victim Westchester Capital with numerous sets of completely fraudulent

documents supposedly reflecting vehicle purchases in order to obtain continued funding

from Westchester Capital.

       Golant’s fraud was also sophisticated. He admitted that he created and maintained

various entities as shell companies, including SHAA, LLC and MMP Automotive. All

transactions within these companies were directed by Golant and used for the same

business purposes as WI Automotive Trust. The shell companies were created for several

reasons. First, it was easier for Golant to transfer large amounts to a business entity, rather

than an individual, without scrutiny, especially since the funds ultimately went to casinos

and the accounts for Golant’s other businesses (WI Automotive Trust and DOT

Automotive) were routinely shut down due to suspicious activity.              Second, Golant

admitted that by using the shell companies he was able to prolong these banking

relationships (and his fraudulent scheme) by hiding the fact that WI Automotive Trust,

DOT Automotive, or Golant himself, were involved in the transactions.

       To date, case agents have traced at least $46 million in client funds that were

gambled by Golant and his associates. At least $30 million of customer funds Golant

obtained went directly to luxury casinos and professional gamblers, sometimes moving

from the client/customer’s account through various shell accounts to the front-house

account at a luxury casino within a matter of hours or one day.

                                              5

          Case 2:18-cr-00144-PP Filed 08/02/19 Page 5 of 10 Document 40
       Additionally, Golant directed and supervised the fraudulent straw purchase and

financing of at least 42 luxury vehicles that he had previously sold to exporters and that he

knew had already been exported to China. Golant directed his employees to flip the titles

to these vehicles so the titles falsely listed one of Golant’s businesses as the owner. Golant

directed some straw buyers to sign financing applications, and in multiple instances

Golant signed the paperwork himself without the straw buyer’s knowledge. Golant was

the primary individual who dealt with the dealerships regarding these transactions; he

directed his runners to pick up and deliver paperwork and payments at the dealerships

and deposit the fraud proceeds into accounts that Golant controlled. This portion of the

scheme alone resulted in over $3.3 million in fraudulently obtained loans from financial

institutions.

       The only thing that is more aggravated than the overall scope and egregiousness of

Golant’s conduct in this case is that he engaged in the current fraudulent scheme while he

was on federal supervised release for a prior fraud conviction. Indeed, as set forth in the

PSR, Golant was arrested in 2012 and sentenced in 2016 to 9 days jail (time served) and

three years’ supervised release for engaging in the same fraudulent conduct, albeit on a

much smaller scale—in his prior case, Golant only defrauded 13 victims out of

approximately $2.9 million.

       This Court should not be another victim of Golant’s empty promises to “pay back

restitution and maintain a gambling free lifestyle.” PSR at ¶ 61. The total amount Golant

paid toward his restitution in his prior case, while he was living in a 10,000 square foot

home and reportedly earning $8,000 a month, was $14,000.00; there is a remaining balance

                                              6

          Case 2:18-cr-00144-PP Filed 08/02/19 Page 6 of 10 Document 40
of $2,991,590.69. Golant also engaged in Gamblers Anonymous programing during his

prior term of supervised release; however, he was not consistent in his attendance and he

lied to his supervising probation officer about engaging in gambling activity, traveling out

of state to gamble, and hiring others to gamble on his behalf.

       Golant benefitted from the scheme by personally enriching himself by at least $3.4

million. He had a lavish lifestyle, drove expensive luxury vehicles, including a Bentley,

Range Rover, and a Mercedes G63; gambled in high-stakes $500,000 poker games; and

stayed for free in luxury suites at casinos across the country, including, among others, the

Mohegan Sun in Connecticut, the Wynn and the Venetian in Las Vegas, and the L’Auberge

in Louisiana. His lavish spending gave the impression to clients, customers, and investors

that he was successful. Golant also spent lavishly because he enjoyed living extravagantly.

It was not the gambling he was addicted to. It was the lifestyle.

       B.      History and Characteristics of the Defendant

       As set forth above, Golant has three criminal history points, and a criminal history

category of two. PSR at ¶ 90. That score understates the reality of his prior conduct. He

has a lengthy history of engaging in fraudulent conduct, since at least 2011, and he has

prior arrests for larceny, theft, and theft/deception. This history of deception and fraud

shows that the instant offense was not completely out of character, and suggests that the

criminal history score underrepresents “the likelihood that the defendant will commit

other crimes ...” U.S.S.G. §§ 4A1.3(a)(1), (2)(C) (referencing “[p]rior similar misconduct”).

Further, Golant has a supportive family and benefited from a good childhood and

education, and he has no mental health issues. On the one hand, these factors suggest that

                                             7

            Case 2:18-cr-00144-PP Filed 08/02/19 Page 7 of 10 Document 40
Golant will have support once he leaves prison, but these factors also reveal how

aggravated and unnecessary his fraudulent conduct was—he should have known better

(and he did know better given his prior fraud conviction), and he certainly had other

options in life than to engage in a years-long fraud and steal at least $17.8 million from his

victims.

       The only factor in mitigation is that Golant accepted responsibility and promptly

pleaded guilty and did not go to trial, enabling his victims to avoid being put through

another traumatic ordeal.

       C.      Other 18 U.S.C. § 3553(a) Factors

       Title 18 U.S.C. § 3553(a) provides that a court should consider the need for the

sentence imposed “to provide just punishment for the offense,” “to afford adequate

deterrence to criminal conduct,” and to “avoid unwarranted disparities among defendants

with similar records who have been found guilty of similar conduct.” Here, all of these

factors favor a sentence of 13 years. First, for the reasons articulated in Section A, supra,

this offense is severe enough that the Court should punish Golant for his conduct and the

effect that his conduct had on his multiple victims. Second, the crime Golant committed—

a Ponzi scheme—is not a crime of passion or opportunity that is committed in a single

instant of a bad decision. Instead, it is a deliberative crime, committed over the course of

years—exactly the type of crime that can and should be deterred by an adequate and

substantial prison sentence.




                                              8

            Case 2:18-cr-00144-PP Filed 08/02/19 Page 8 of 10 Document 40
        The defendant’s request for 50-month sentence, which is 101 months below the

bottom end of the guidelines, would result in an absurd and unwarranted disparity with

other defendants sentenced in this District, as the following table demonstrates:

                Selected Sentences in White Collar Cases in E.D. Wisconsin

    Case No.      Defendant             Judge           Sentence         Appox. Loss
    02-CR-206 K. Hackbarth           Randa            120 months 1        $6,000,000
    03-CR-170 Leslie Hamilton        Stadtmueller     300 months         $14,256,346
    05-CR-013 Robert Brownell        Clevert          240 months          $6,738,477
    07-CR-245 Martin Valdez          Adelman           72 months          $1,227,591
    07-CR-113 James Lytte            Stadtmueller      84 months          $1,794,438
    08-CR-208 Dale Endries           Griesbach         71 months          $2,610,443
    08-CR-325 M. Morris              Clevert           97 months 2       $20,000,000
    07-CR-204 Michael Lock           Stadtmueller     160 months          $1,458,823
    10-CR-006 Sue Sachdeva           Adelman           99 months 3       $34,000,000
    10-CR-176 Mervyn Rutley          Adelman           72 months           $205,247
    13-CR-219 Lisa Lewis             Griesbach        180 months          $2,021,486
    13-CR-135 Mark Parks             Griesbach        108 months          $1,500,000
    14-CR-196 D. Jones               Clevert           70 months7          $705,000
    14-CR-196 C. Mitchell            Clevert           72 months           $550,000
    15-CR-115 Todd Dyer              Stadtmueller     180 months          $1,800,000
    15-CR-214 Gregory Kuczora        Griesbach         70 months          $1,000,000
    16-CR-100 Todd Dyer              Pepper           110 months           $937,000
    17-CR-160 Ronald Van Den         Griesbach         90 months          $9,500,000
              Heuvel
    18-CR-116 James Nickels          Griesbach        84 months 4         $3,100,000

        Simply put, a sentence lower than 13 years in this case would create unfair and

unwarranted disparities with comparable defendants.




1   Defendant was 77 years old at the time of sentencing.
2   Defendant was 71 years old and in poor health at the time of sentencing.
3   This sentence was reduced for substantial assistance to the government in other cases.
4
    Defendant was 68 years old at the time of sentencing.
                                              9

           Case 2:18-cr-00144-PP Filed 08/02/19 Page 9 of 10 Document 40
II.   CONCLUSION

      For all of the above reasons, this Court should sentence Golant to 13 years’

imprisonment.

      Respectfully submitted this 2nd day of August, 2019 at Milwaukee, Wisconsin.

                                              Respectfully submitted,

                                              MATTHEW D. KRUEGER
                                              United States Attorney

                                      By:     s/ Laura S. Kwaterski
                                              Laura S. Kwaterski (WBN 1055485)
                                              Assistant United States Attorneys
                                              Office of the United States Attorney
                                              Eastern District of Wisconsin
                                              517 East Wisconsin Avenue, Room 530
                                              Milwaukee, Wisconsin 53202




                                         10

        Case 2:18-cr-00144-PP Filed 08/02/19 Page 10 of 10 Document 40
